DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “Rotary Device with Impeller and Fan Mounted Outside Housing Introducing External Air Into Housing”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a(1) or USC 102 (a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McAfee (US Patent 6700235 hereinafter “McAfee”).
Re-claim 17, McAfee discloses a rotary device for a rotating body (Fig.12, or Fig.6 and 7, motor), the rotary device comprising: a housing (30) provided with an inlet and an outlet (annotated Fig.12) that are configured to receive and emit external air (arrows in fig.12, C and H) to and from the housing (annotated Fig.12), respectively; and a fan (60) positioned at the inlet or the outlet (fan 60 if at inlet or outlet, see Fig.12, or Fig.6&7) and configured to introduce the external air (88, air form outside) into the inlet (inlet at 152, see Fig.12).  

    PNG
    media_image1.png
    364
    473
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    364
    473
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    680
    418
    media_image3.png
    Greyscale

Re-claim 18, McAfee  discloses the rotary device of claim 17, wherein the fan (60) is disposed at the outlet (114, outlet in Fig.6 and Fig.7), and the fan is configured to be driven in a direction to emit the external air (fan emits 80, air outside such as B, see Fig.6, Fig.7), in an inside of the housing, to a direction towards the outside of the housing (it pulls air from inlets of from 1908 through and through outlet to outside of 80 and also pulls air at 88).  
Re-claim 19, McAfee as modified discloses the  rotary device of claim 17, wherein the fan (60) is disposed at the inlet (inlet at 152, see Fig.12, or see Fig.6 and 7), and the fan (60) is configured to be driven in a direction in which the external air (air from 88) is introduced into the inside (inside housing via 152, where arrow of air goes into 30) of the housing (30, see Fig.12).  
Re-claim 20, McAfee discloses the  method of operating a rotary device that includes a housing (30) provided with an inlet and an outlet (annotated Fig.12, and Fig.6 and 7) that are configured to receive and emit external air (88, see Fig.12, and Fig.6 and 7) to and from the housing, respectively (30, air circulated hot and cold with arrows), and a fan (60) positioned at the inlet or the outlet (annotated Fig.12 or Fig.6) and configured to introduce the external air(88, air form outside) into the inlet (inlet at 152, see Fig.12), the method comprising: driving, in a case where the fan (60) is disposed at the outlet (annotated Fig.12, or Fig.6), the fan in a direction to emit the external air (88), in an inside of the housing (to 30), to an outside of the housing (see Fig.12, to outside of housing, or see Fig.6 and  7), or driving, in a case where the fan is disposed at the inlet (see Fig.12), the fan in a direction to introduce 26the external air into the inside of the housing (30, air is introduced by fan from 60 to 30, via 152, air circulation is shown by arrows of air flow  in Fig.12, Fig.6 , Fig.7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14  are rejected under 35 U.S.C. 103 as being unpatentable over McAfee (US Patent 6700235 hereinafter “McAfee”) in view of Morel et al. (US Patent 6570276 hereinafter “Morel”). 
Re-claim 1, McAfee discloses a rotary device (Title) , comprising: a housing (30); an impeller (50) provided in the housing (30); a rotor (26) disposed at a rear (see Fig.1) of the impeller, and configured to rotate (rotating rotor) ; a stator (24) disposed to surround the rotor (26) ; a bearing (66) at the rear of the impeller (behind impeller 50), and configured to relieve friction caused by rotation of the rotor (supports the rotational shaft which holds the rotor and support the rotor as well) while supporting the rotor when the rotor (26) is rotated (rotated by shaft); and a fan (60) mounted to an outside of the housing (30), and configured to introduce external air (C, Air arrows in Fig.12) into an inside of the housing (30) and, after the external air is heated while travelling on a cooling flow path (cooling path by cooling the stator and rotors), release the external air to the outside of the housing (outside of 30, see Fig.12, or see Fig.6 and Fig.7).  
	McAfee fails to explicitly show the bearing support the rotor. 
	However, Morel shows that the bearing (3 and 4) support the rotor (5). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotary device disclosed by McAfee wherein the bearing support the rotor as shown by Morel which provides rotational support for the rotor to be mounted on shaft and provide rotation (McAfee, Col.3, L.59-61).

    PNG
    media_image4.png
    364
    473
    media_image4.png
    Greyscale


    PNG
    media_image3.png
    680
    418
    media_image3.png
    Greyscale



    PNG
    media_image5.png
    603
    533
    media_image5.png
    Greyscale


Re-claim 2, McAfee as modified discloses the rotary device of claim 1 above. 
McAfee further discloses wherein the housing (30) is provided with an inlet (annotated Fig.12) that is configured to introduce the external air into the housing (30), and the housing is further provided with an outlet (154, annotated Fig.12, or see Fig.6, for Fig.7) that is configured to release the external air, introduced into the inlet (152), to the outside of the housing from the cooling flow path (arrows of the air flow, see Fig.12, or Fig.6 or Fig.7).  
Re-claim 3, McAfee as modified discloses the rotary device of claim 2, wherein the inlet (see Fig.12, or see Fig.6, or Fig.7) is provided in the housing (30), and the inlet is configured to introduce the external air in proximity (external air 88) to a position of the bearing (bearing at both ends of 38 and 36) such that the external air receives heat (heat from bearing is cooled with air traveling through the machine and around to the output, specially at second end of motor at 36) generated from the bearing (any of the bearings at 36 or 38) and moves to the cooling flow path (the air path inside the housing is moving to the bearing location and through to the outlet provides cooling).  
Re-claim 4, McAfee as modified discloses the rotary device of claim 3, wherein the inlet (see inlet in fig.12, and Fig.6)is disposed on one side of the 22housing (30, they are at ends of 30), and the outlet (outlet is at another side closer to the stator coils) is disposed on another side of the housing (see Fig.12).  
Re-claim 5, McAfee as modified discloses the rotary device of claim 4, wherein the fan (60) is disposed at the outlet (114, outlet in Fig.6 and Fig.7), and the fan is configured to be driven in a direction to emit the external air (fan emits 80, air outside such as B, see Fig.6, Fig.7), in the inside of the housing, in a direction towards the outside of the housing (it pulls air from inlets of from 1908 through and through outlet to outside of 80 and also pulls air at 88).  
Re-claim 6, McAfee as modified discloses the rotary device of claim 5, wherein in a case where the fan (60) that is disposed at the outlet (see Fig.6) is driven, the external air (outside air goes in though showing by arrows C) is introduced into the cooling flow path (flow path of arrow sin Fig.6 and Fig.7, via 108,106) through the inlet (see Fig.6 and Fig.7) and flows along the cooling flow path (path of C and H), and is released from the outlet (outlet lets air out, see Fig.6, Fig.7, and Fig.12) through the fan (60).  
Re-claim 7, McAfee as modified discloses the  rotary device of claim 4, wherein the fan (60) is disposed at the inlet (inlet at 152, see Fig.12), and the fan (60) is configured to be driven in a direction in which the external air (air from 88) is introduced into the inside (inside housing via 152, where arrow of air goes into 30) of the housing (30, see Fig.12).  
Re-claim 8, McAfee as modified discloses the rotary device of claim 7, wherein in a case where the fan (60) that is disposed at the inlet (see Fig.6 or Fig.12) is driven, the external air (air through 152) is introduced into the inlet (152, see Fig.12, Fig.6) through the fan (60), flows along the cooling flow path (cooling path through arrows in Fig.12, and Fiog6,7), and is released from the outlet (see Fig.12, or Fig.6 and 7).  
Re-claim 9, McAfee as modified discloses the rotary device of claim 3, wherein the housing (30) is provided with an additional inlet (inlet at left side where 152 is or could be inlet where fig.12 is at left side, see annotated Fig.12) that is configured to introduce additional external air into the housing (30, air arrows point into housing from both inlets), and the inlet is disposed on one side of the housing (at left or right side of housing), the additional inlet (annotated Fig.12) is disposed on another side of the housing (inlets at both ends of 30, see Fig.12), and the outlet (outlet is side of 30, see Fig.12) is disposed in a position between (see Fig.12) the inlet and the additional 23inlet (see Fig.12).  
Re-claim 10, McAfee as modified discloses the rotary device of claim 9 above, wherein the fan (60)  is disposed at the outlet (see Fig.12 showing 2 outlets), and the fan (60) is configured to be driven in a direction to emit the external air (emits external air as shown by arrows )and the additional external air (additional air by inlet at 152 or through inlet at other inlet side of 12), in the inside of the housing (30), in a direction towards the outside (air arrows form outlets are pointing outside of housing) of the housing (30), and in case where the fan (60) that is disposed at the outlet (outlet at outside of housing which is another outlet) is driven, the external air (air from 88) is introduced into the cooling flow path (flow path as shown by arrows C and H) through the inlet (152 side) on the one side of the housing (30), the additional external air (annotated Fig.12) is introduced into the cooling flow path (annotated Fig.12, C and H) through the additional inlet (see Fig.12) on the another side of the housing, the external air and the additional external air flow (air in housing 30, cooling paths in rotor an stator, as shown by arrows C and H) along respective inner flow paths of the cooling flow path ( C), and the external air and the additional external air (annotated Fig.12, Fig.6, Fig.7) are released from the outlet (annotate dFig.12) through the fan (60, the fan blows air out of outlets).  
Re-claim 11, McAfee as modified discloses the rotary device of claim 9 above, wherein the fan (60) is disposed at the inlet (see Fig.12), and the fan (60) is configured to be driven in a direction in which the external air (88) is introduced into the inside of the housing (30), and in a case where the fan that is disposed at the inlet is driven, the external air (88) is introduced into the inlet (into 152 inlet) through the fan (60), flows along an inner flow path (inner flow path inside of rotor or stator or other portions of the housing) of the cooling flow path (C,H), and is released from the outlet (see Fig.12).  

    PNG
    media_image6.png
    344
    418
    media_image6.png
    Greyscale

Re-claim 12, McAfee as modified discloses the rotary device of claim 1, wherein the cooling flow path (arrows of air into cooling C, in 30 see Fig.12), provided in the inside of the housing, comprises a first cooling flow path and a second cooling flow path (annotated Fig.12), 24the first cooling flow path is provided at a rear of the bearing (behind 36, or 38 where bearing is) and a periphery of the stator or the rotor (air hits both ends of stator/rotor), and configured to receive the external air from an inlet (annotated Fig.12) of the housing and provide the external air to an outlet (annotated Fig.12) of the housing (3), and the second cooling flow path is provided at a periphery of the bearing (at inlet in left side, or at inlet in right side) and between the stator and the rotor (in air gap between stator and roto), and configured to receive compressed air at a rear end of the impeller (50)  and provide the compressed air (air is being compresses at higher pressure to get out of the outlet or go through paths) to the outlet (annotated Fig.12).  
Re-claim 13, McAfee as modified discloses the rotary device of claim 12, wherein the first cooling flow path (annotated Fig.12) comprises: a first flow path (annotated Fig.12) through which a first portion of the external air (annotated Fig.12) introduced into the inlet flows (inlet of 152) to the rear of the bearing (bearing at 38, or 36, it is at read), the periphery of the stator (flow through end of stator), and the outlet (annotated Fig.12); and a second flow path (annotated Fig.12) through which a second portion of the external air (top portion through 152) introduced into the inlet (inlet at 152) flows to the rear of the bearing (bearing at 38,36), the periphery of the rotor (rotor through 96), and the outlet (outlet shown in Fig.12).  
Re-claim 14, McAfee as modified discloses the rotary device of claim 13, wherein the second flow path (annotated Fig.12), of the first cooling flow path (annotated Fig.12), and the second cooling flow path (annotated Fig.12) share a same path (annotated Fig.12 they all flow from the path behind the bearing, and inside the housing and go out of the same outlet) at the rear of the bearing, the periphery of the rotor (26), and the outlet (outlet of 30 Fig.12).  
Re-claim 16, McAfee as modified discloses the rotary device of claim 1, further comprising: heat dissipation fins (annotated Fig.6) between the housing and the stator, the heat dissipation fins 25configured to dissipate heat that is in the inside of the housing (30, fins or pumps in housing provide dispersion of heat).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McAfee in view of Morel as applied to claim 1 above, and in further view of Eguchi (US Patent 5698916 hereinafter “Eguchi”). 
Re-claim 15, McAfee as modified discloses the rotary device of claim 1 above. 
McAfee as modified fails to explicitly teach wherein a coating layer is formed on an outer circumference of the rotor adjacent to the bearing, such as to provide lubrication between the rotor and the bearing.  
However, Eguchi teaches wherein a coating layer (18) is formed on an outer circumference of the rotor (16) adjacent to the bearing (18), such as to provide lubrication between the rotor and the bearing (Col.3, L.10-24). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotary device disclosed by McAfee as modified wherein a coating layer is formed on an outer circumference of the rotor adjacent to the bearing, such as to provide lubrication between the rotor and the bearing as suggested by Eguchi which provides effective element for avoiding ay dangerous speed and rotation of the rotor shaft with no need for design modification, provide support the rotor directly (Eguchi, Col.2, L.25-55).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834